     Case 2:20-cv-00206-KJM-DB Document 50 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT

 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8    JACOB DANIEL WOLF,                                No. 2:20-cv-0206 KJM DB P
 9                        Plaintiff,
10           v.                                         ORDER
11    RALPH DIAZ, et al.,
12                        Defendants.
13
            Plaintiff, a former state prisoner, filed this civil rights action pursuant to 42 U.S.C. § 1983.
14
     Plaintiff’s current counsel of record- William Brock Most, Kelly Jo Popkin, and Oren N. Nimni-
15
     have filed an unopposed motion for leave to withdraw as counsel and to substitute plaintiff in pro
16
     per. Pursuant to Local Rule 182(d), the court grants the motion.
17
             This case is set for a settlement conference on July 6, 2021 before Magistrate Judge
18
     Carolyn K. Delaney. The court seeks information from plaintiff regarding the best way to conduct
19
     the settlement conference. Holding the settlement conference by video-conference is the preferred
20
     method. If video-conferencing capability is not available to all parties, then the settlement
21
     conference will be held by telephone.
22
            For the foregoing reasons, IT IS ORDERED:
23
            1.      The motion for leave to withdraw as counsel by William Brock Most, Kelly Jo
24
     Popkin, and Oren N. Nimni (ECF No. 44) is granted; plaintiff is substituted and will again
25
     represent himself in pro per. Plaintiff’s address for service by mail is 1637 Cayton Ave., Simi
26
     Valley, CA. 93065.
27

28
                                                        1
      Case 2:20-cv-00206-KJM-DB Document 50 Filed 06/17/21 Page 2 of 2


 1            2.       Within seven days of service of this order, plaintiff shall notify the court whether

 2   or not he has access to the Zoom application, which generally requires a computer or “smart”

 3   phone with microphone and camera. Plaintiff may provide this information by filing a document

 4   in this case or by calling the chambers of Judge Delaney at (916) 930-4090 and leaving a

 5   voicemail message with plaintiff’s name, the case number and the requested information. If

 6   plaintiff has Zoom access, then he shall provide an email address where he could receive the

 7   settlement conference Zoom connection invitation. After receiving this information, the court will

 8   provide the parties with further information about connecting to the settlement conference.

 9            3.       At the July 6, 2021 settlement conference, each party must have a principle with

10   full and unlimited authority to negotiate and enter into a binding settlement participate. Those

11   participating must be prepared to discuss the claims, defenses, and damages. The failure of any

12   counsel, party, or authorized person subject to this order to participate in the settlement

13   conference may result in the imposition of sanctions.

14            4.       Each party, if that party has not already done so, shall provide a confidential

15   settlement statement and any documents which have not already been filed with the court and

16   which may be relevant to resolution of this case, to chambers, no later than June 29, 2021, via e-

17   mail to “ckdorders@caed.uscourts.gov.” If plaintiff is unable to access the internet, he shall send

18   his statement to the court by U.S. mail so that it arrives no later than June 29, 2021. The mail

19   shall be sent to Magistrate Judge Delaney, United States District Court, 501 I Street, Sacramento,

20   CA 95814, and indicate on the envelope and on the face of the statement that it is a confidential
21   communication to Magistrate Judge Delaney. Such statements shall not be filed with the Clerk or

22   served on the opposing party. However, each party shall notify the other party that the statement

23   has been submitted to the judge’s chambers.

24   Dated: June 16, 2021

25   DLB7
     wolf0206.withdraw.ADR
26
27

28
                                                          2
